
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Parts 271 and 272
        [EPA-R06-RCRA-2016-0680; FRL-9966-54-Region 6]
        Arkansas: Final Authorization of State-Initiated Changes and Incorporation by Reference of State Hazardous Waste Management Program
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          During a review of Arkansas' regulations, the Environmental Protection Agency (EPA) identified a variety of State-initiated changes to Arkansas' hazardous waste program under the Resource Conservation and Recovery Act (RCRA), as amended. The EPA proposes to authorize the State for the program changes. In addition, the EPA proposes to codify in the regulations entitled “Approved State Hazardous Waste Management Programs”, Arkansas' authorized hazardous waste program. The EPA will incorporate by reference into the Code of Federal Regulations (CFR) those provisions of the State regulations that are authorized and that the EPA will enforce under RCRA. The purpose of this Federal Register document is to codify Arkansas' base hazardous waste management program and its revisions to that program.
        
        
          DATES:
          Send written comments by October 16, 2017.
        
        
          ADDRESSES:
          Submit any comments identified by Docket ID No. EPA-R06-RCRA-2016-0680 by one of the following methods:
          1. Federal eRulemaking Portal: http://www.regulations.gov. Follow the on-line instructions for submitting comments.
          2. Email: patterson.alima@epa.gov.
          
          3. Mail: Alima Patterson, Region 6, Regional Authorization Coordinator, RCRA Permit Section (RPM), Multimedia Division, EPA Region 6, 1445 Ross Avenue, Dallas, Texas 75202-2733.
          4. Hand Delivery or Courier: Deliver your comments to Alima Patterson, Region 6, Regional Authorization Coordinator, RCRA Permit Section (RPM), Multimedia Division, EPA Region 6, 1445 Ross Avenue, Dallas, Texas 75202-2733.
          
            Instructions: Direct your comments to Docket ID No. EPA-R06-RCRA-2016-0680. EPA's policy is that all comments received will be included in the public docket without change and may be available online at http://www.regulations.gov, including any personal information provided, unless the comment includes information claimed to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Do not submit information that you consider to be Confidential Business Information (CBI) or otherwise protected through http://www.regulations.gov or email. The Federal http://www.regulations.gov Web site is an “anonymous access” system, which means the EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send an email comment directly to the EPA without going through http://www.regulations.gov, your email address will be automatically captured and included as part of the comment that is placed in the public docket and made available on the Internet. If you submit an electronic comment, the EPA recommends that you include your name and other contact information in the body of your comment and with any disk or CD-ROM you submit. If the EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, the EPA may not be able to consider your comment. Electronic files should avoid the use of special characters, any form of encryption, and be free of any defects or viruses. You can view and copy the documents that form the basis for this authorization and codification and associated publicly available materials from 8:30 a.m. to 4:00 p.m. Monday through Friday at the following location: EPA Region 6, 1445 Ross Avenue, Dallas, Texas 75202-2733, phone number: (214) 665-8533. Interested persons wanting to examine these documents should make an appointment with the office at least two weeks in advance.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Alima Patterson, Region 6, Regional Authorization Coordinator, RCRA Permit Section (6MM-RP), Multimedia Division, EPA Region 6, 1445 Ross Avenue, Suite 1200, Dallas, Texas 75202-2733, phone number: (214) 665-8533, mail address: patterson.alima@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        The EPA has already provided notices and opportunity for comments on the Agency's decisions to codify the Arkansas program, and the EPA is not now reopening the decisions, nor requesting comments, on the Arkansas authorization program. In the “Rules and Regulations” section of this Federal Register, the EPA is authorizing the State-initiated changes to the Arkansas program, in addition to codifying and incorporating by reference the State's hazardous waste program as a direct final rule because we believe these actions are not controversial and do not expect comments that oppose them. We have explained the reasons for this authorization and incorporation by reference in the preamble to the direct final rule. Unless we receive written comments which oppose the authorization in this codification document during the comment period, the direct final rule will become effective 60 days after publication and we will not take further action on this proposal. If we receive comments that oppose the authorization, we will withdraw the direct final rule and it will not take effect. We will then respond to public comments in a later final rule based on this proposal. You may not have another opportunity for comment. If you want to comment on this action, you must do so at this time.

        For additional information, please see the direct final rule published in the “Rules and Regulations” section of this Federal Register.
        
          Authority:
           This rule is issued under the authority of Sections 2002(a), 3006, and 7004(b) of the Solid Waste Disposal Act, as amended, 42 U.S.C. 6912(a), 6926, and 6974(b).
        
        
          Dated: July 27, 2017. 
          Samuel Coleman,
          Acting Regional Administrator, Region 6.
        
      
      [FR Doc. 2017-18875 Filed 9-13-17; 8:45 am]
       BILLING CODE 6560-50-P
    
  